128878(161)(162) 



46TH CIRCUIT TRIAL COURT,
           Plaintiff, Counter-Defendant,
           Third-Party Plaintiff-Appellee,
v                                                      SC: 128878
                                                       COA: 254179
                                                       Crawford CC: 02-005951-CZ
COUNTY OF CRAWFORD and CRAWFORD
COUNTY BOARD OF COMMISSIONERS,
         Defendants, Counter-Plaintiffs,
         Third-Party Plaintiffs-Appellants,
and
COUNTY OF KALKASKA,
         Intervening Defendant,
         Counter-Plaintiff, Third-Party
         Plaintiff-Appellant,
and
COUNTY OF OTSEGO,
           Third-Party Defendant.
_________________________________________/

       On order of the Court, the motions for immediate consideration and to expedite the
briefing schedule are GRANTED. MCR 7.309(C). Appellants’ brief and appendix must
be filed no later than February 15, 2006. Appellee’s brief and appendix, if appellee
chooses to file an appendix, must be filed no later than March 13, 2006. If appellants
choose to submit a reply brief, it shall be filed no later than March 27, 2006. Briefs and
appendixes are to be served on opposing lead counsel by hand delivery or by such other
means as assures delivery not later than one day after the filing date. We direct the Clerk
of the Court to place this case on the April 2006 session calendar for argument and
submission.